                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


DUSHION DENNIS,

              Plaintiff,                           No. 17-13391

v.                                                 District Judge George Caram Steeh
                                                   Magistrate Judge R. Steven Whalen

ALLSTATE PROPERTY AND
CASUALTY INSURANCE CO.,

              Defendant.
                                         /

                                         ORDER

       For the reasons and under the terms stated on the record on October 18, 2018,

Defendant’s Motion to Strike Comfort Care Center’s Bills [Doc. #29] and Motion to

Strike Plaintiff’s Replacement Services Claim [Doc. #30] are GRANTED as follows:

       The replacement services claims/billings of Comfort Care Center are STRICKEN

WITH PREJUDICE.

       The replacement services claims of providers Damien Matthews and Corina

Malone, whose depositions are scheduled for October 24, 2018, will be stricken only if

they do not appear for their deposition. If they do not appear for deposition, then the

claims will be STRICKEN WITH PREJUDICE, subject to a substantial showing of good

cause as to why they did not appear, in which case their claims will be stricken without


                                             -1-
prejudice.

       The claims of replacement services providers Devaughn Tellis and Jerald Damon

Beard are STRICKEN WITH PREJUDICE.

       The claims of replacement services provider Letia Henley, who appeared for her

deposition, are not stricken.

       IT IS SO ORDERED.


                                          s/R. Steven Whalen
                                          R. STEVEN WHALEN
                                          UNITED STATES MAGISTRATE JUDGE
Dated: October 18, 2018


_________________________________________________________________
                     CERTIFICATE OF SERVICE

       I hereby certify on October 18, 2018, I electronically filed the foregoing paper with
the Clerk of the Court sending notification of such filing to all counsel registered
electronically. I hereby certify that a copy of this paper was mailed to non-registered ECF
participants on October 18, 2018.

                                          s/Carolyn Ciesla
                                          Case Manager to
                                          Magistrate Judge R. Steven Whalen




                                            -2-
